Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linear actuator 121 recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the radial direction" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 11. 
Claim 12 recites the limitation "the milling head" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McAfee et al. (U.S. 2018/0106122A1), in view of Stamoulis (U.S. 2009/0250220A1).
Regarding claim 11, McAfee et al. disclose a machining unit (assembly of figs. 39A, 39B) for milling material off an (refer to abstract and para 0319), in a position of application, surrounding pipe wall (fig. 2 and para 0228: walls of tubular 70) in a borehole in an underground structure (see figs. 1 and 2), 
wherein the machining unit is connected to a rotary-drive unit (5070, fig. 39A) arranged to provide a controlled peripheral speed in a milling unit (5015; figs. 39A, 39B and para 0320: transmission 5070 rotates drive bar 5076, w-axis rotation, which imparts controlled peripheral speed to the cutting device/milling unit 5015), is connected to an axial-drive unit (5060) arranged to provide a controlled axial displacement of at least the milling unit (para 0319: motor 5060 rotates drive screw 5062 which raises or lowers the reminder of the tool), and is connected to a conduit (5066 and/or 5076) for the supply of fluid (paragraphs 0319-0320: trombone slide 5066 is capable of containing and transmitting hydraulic fluid to the remainder of the tool), 
wherein the milling unit (5015) is displaceable (refer to para 0323), via a milling-head actuator (5016), in the radial direction of the milling unit (see fig. 41A and refer to para 0323), and which is connected via a transmission (5084) to a pressure-fluid- driven motor (5082, fig. 39B and para 0323) arranged in the machining unit (see figs. 3A, 39B), 
However, McAfee et al. fail to teach wherein the milling unit comprises at least two rotatable milling heads which are evenly distributed around the periphery of the machining unit.
Stamoulis discloses a cutting apparatus and method to internally cut pipes (refer to abstract), wherein the cutting apparatus (A, fig. 2) comprises hydraulic power motor (para 0018) and drive shaft (2), wherein the drive shaft rotates drive arms (26) thus rotating blades (34). Two, three, four, or more drive arms and blades, evenly distributed around the apparatus, may be used when cutting larger pipes (see fig. 2, 3, and refer to paragraphs 0018 and 0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of McAfee et al. and Stamoulis before him or her to have comprise at least two rotatable milling heads which are evenly distributed around the periphery of the machining unit, as taught by Stamoulis, for quickly cutting through the well tubular especially when cutting larger pipes. It will also ensure cutting continues in case one cutting arm fails or is malfunctioning. 
Regarding claim 12, the combination of McAfee et al. and Stamoulis teach all the features of this claim as applied to claim 11 above; McAfee et al. further disclose wherein the milling head (5015, fig. 41A) is supported in a freely projecting first end portion of a pendulum arm (swing arm 5014; see fig. 41A below) which is provided with a hinge joint 

    PNG
    media_image1.png
    621
    530
    media_image1.png
    Greyscale
 
Regarding claim 13, the combination of McAfee et al. and Stamoulis teach all the features of this claim as applied to claim 11 above; McAfee et al. further disclose the pendulum arm (5014) is connected to the milling-head actuator (5016) in the form of a linear actuator (para 0313: swing arm 5014 is moved by hydraulic cylinder 5016) connected to the pendulum arm (5014) via a link arm (see fig. 41A above, also see fig. 38B).
Regarding claim 17, the combination of McAfee et al. and Stamoulis teach all the features of this claim as applied to claim 11 above; McAfee et al. further disclose wherein a settable packer (5078) surrounds a portion of the machining unit (see fig. 39B) and is arranged to separate a milling area (lower area comprising 5015) in the wellbore from an annulus forming a flow path for return fluid from the machining unit .  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McAfee et al. (U.S. 2018/0106122A1), in view of Stamoulis (U.S. 2009/0250220A1) as applied to claim 11 above, and further in view of HAQ et al. (U.S. 2016/0348455A1).
Regarding claim 14, the combination of McAfee et al. and Stamoulis teach all the features of this claim as applied to claim 11 above; however, the combination of McAfee et al. and Stamoulis fail to teach wherein the machining unit is connected to a rotatable drill-pipe string, the rotary-drive unit of the machining unit being a drill- string rotary unit arranged on a surface installation.  
HAQ et al. disclose method and apparatus for cutting a tubular (refer to abstract), wherein the apparatus (see fig. 1) is lowered in the tubular via a conveyor string (14) and rotated from surface via a top drive (refer to paragraphs 0004, 0025, and 0050). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of McAfee et al., Stamoulis, and Krohn et al. before him or her, to substitute the wireline and rotary-drive unit of McAfee et al. with a rotatable drill-pipe string and a drill- string rotary unit/top drive arranged on a surface installation, as taught by HAQ et al., for the purpose of experimentation to determine which rotation system is more efficient when cutting the downhole tubular. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McAfee et al. (U.S. 2018/0106122A1), in view of Stamoulis (U.S. 2009/0250220A1) as applied to claim 11 above, and further in view of Ruttley et al. (U.S. 2016/0138353A1).

	Ruttley et al. disclose a downhole cutting tool for cutting tubular strings in wellbores (refer to abstract), wherein the cutting tool (10, fig. 6) comprises a main body (20), exit ports (32), and blades (40), wherein the exit ports (32) is at a remote location from the blades (40). Fluid is pumped down the tubular string and flows into an inner bore (26) of the main body (20). A portion of the fluid exits ports (32) in a jetting top sub (3). This portion of fluid strikes blades (40) keeping them relatively clean and to circulate back uphole bringing cuttings up in the flow (refer to para 0023).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McAfee et al. and Stamoulis to include one or more second outlets arranged remotely from the milling unit, as taught by Ruttley et al., for striking the blades/milling device with fluid keeping them relatively clean during the cutting process. 
	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over McAfee et al. (U.S. 2018/0106122A1), in view of Stamoulis (U.S. 2009/0250220A1) as applied to claim 11 above, and further in view of Krohn et al. (U.S. 2012/0118570A1).
Regarding claims 18-19, the combination of McAfee et al. and Stamoulis teach all the features of this claim as applied to claim 11 above; however, the combination of McAfee et al. and Stamoulis fail to teach wherein a fluid-return conduit extends out from the milling unit and, remotely from the milling unit, is provided with one or more inlets 
Krohn et al. disclose a machining apparatus (2, fig. 4) for cutting a casing (12) positioned in a wellbore (refer to abstract), the apparatus hydraulically operated (para 0032) and comprising cutting tools (21) radially extendable (para 0032), a barrier/packer (22) sealing an annulus (31) from the machining apparatus (2). Fluid flow (P) is pumped for transporting metal shavings (122), lubrication of the machining apparatus (3), and provide the hydraulic operation (para 0032).  A fluid-return conduit (23) extends out from the machining apparatus (2) and, remotely from the milling unit, is provided with one or more inlets (fig. 1, inlets comprising inflow filter 233) arranged to hold back material milled by the milling unit (refer to para 0034), wherein the fluid-return conduit is connected to one or more return outlets (not shown in figure 1 but fig. 4 shows outlet above barrier 22) discharging into an annulus forming a flow path for return fluid from the machining unit (see fig. 1, 4, and refer to para 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of McAfee et al., Stamoulis, and Krohn et al. before him or her, to try including a fluid-return conduit extending out from the milling unit and, remotely from the milling unit, provided with one or more inlets arranged to hold back material milled by the milling unit, wherein the fluid-return conduit is connected to one or more return outlets discharging into an annulus forming a flow path for return fluid from the machining unit, as taught by Krohn et al. for draining any fluid pumped downhole during the cutting operation. 
Allowable Subject Matter
Claim 15 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/YANICK A AKARAGWE/Examiner, Art Unit 3672